Mr. Justice Paxson
delivered the opinion of the court, May 24th 1875.
The plaintiff’s third point as submitted was insensible, and ought not to have been affirmed. It is impossible for us to form even a rational guess at the effect, if any, of such a point upon the minds of the jury. It may have misled them ; by no possibility could it have thrown any light upon the questions of fact which they were called upon to determine. The true object of submitting a point to the court is to obtain a clear and reliable instruction to aid the jury in the formation of an intelligent verdict. The court should decline to receive a point, when it is so obscurely worded as to confuse rather than enlighten the jury.
There was error in the answer of the learned judge of the court ■ below to the defendant’s third point. It should have been affirmed. There was not a scintilla of proof to show that the defendant knew that Jacoby was acting as Snyder’s agent. In the absence of such knowledge, the admission has no more force than if made to a stranger.
We are aware that the unbroken current of English authority, with perhaps the exception of a dictum of Baron Parke’s in Rodgers v. Arch, 10 Exchequer 333, in which he dissents from the rest of the court, is full to the point that a promise made to a stranger is sufficient to take the case out of the statute. So too are the de*500eisions of many of our sister states: Minkler v. Minkler, 16 Verm. 194; Bird v. Adams, 7 Geo. 55; Bloodgood v. Bruer, 4 Sand. 427; Watkins v. Stevens, 4 Barb. 168; Carshore v. Hwyck, 6 Id. 583; Titus v. Ash, 4 Foster 319. But the rule is different in this state. It was distinctly and definitely decided in Kyle v. Wells, 5 Harris 286, that a promise, to take the case out of the statute, must be made to the plaintiff or his agent. Kyle v. Wells was followed by Gillingham v. Gillingham, decided at the same term, and reported in the same volume, at page 302, in which the same principle is reasserted. While our own cases are clearly at variance, upon this point, with the current of authority elsewhere, we prefer to adhere to them, not only because the maxim stare decisis ought not to be departed from unless for weighty reasons, but also because we believe our own rule a sound one. To attempt to reconcile the conflicting decisions upon the Statute of Limitations would be a hopeless task. There is no branch of the law upon which the courts of the different'states have differed more widely, particularly as to what is a sufficient promise to take a case out of the statute. Our own rules being not only well settled, but supported by sound reason, we propose to adhere to them. If the promise bo made to an agent of the plaintiff, we think 'it necessarily follows that the defendant must be aware of the agency at the time of the promise. A promise made to a stranger is a mere declaration of intention, which the promissor may change at pleasure. To ho binding upon him it ought 'to be'made under circumstances which indicate an actual intention to pay the debt; not a mere loose declaration. As was observed in Kyle v. Wells, supra, “ it is a perversion of the word promise to apply it to a declaration made to one who has no interest in, or connection,with, the subject spoken of.” In the Farmers’ and Mechanics’ Bank v. Wilson, 10 Watts 261, it was held that an acknowledgment, such as will avoid the operation of the statute limiting the time within which an action may be brought for the recovery of lands, must be made to the owner, or his agent known as such. Says Huston, J.: “ No loose conversations, no inferences from what was said many years ago; no expressions to neighbors, or strangers to the title, will deprive a man of the protection of this most beneficial statute.” We may well apply by analogy this vigorous language to the present case. The practical working of the recent Act of Assembly, allowing the parties in a controversy to be examined as witnesses on their own behalf, admonishes us that it would be unwise to relax any of the rules of law in cases arising under the Statute of Limitations, and of Frauds and Perjuries. We see no .further error in this record. To have answered the defendants’ fifth point affirmatively, would have withdrawn the case from the jury.. This could not have been done under the evidence given by the plaintiff.
Judgment reversed, and a venire facias de novo awarded.